DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112 (f)
Claim 7 use the word “capacitive field means” without reciting a function. A limitation construed under 35 U.S.C 112 (f) or pre-AIA  35 U.S.C 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by the words preceding “means. It is unclear whether this phrase is intended to convey function or structure. See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, phrase, “wherein the electrically conductive layer is electrically connected to capacitive field steering means” is unclear and leave doubts as to how this feature is accomplished, since there are insufficient or no support in the drawing or the specification.
Claim 8, the phrase, “wherein the insulating layer comprises a plurality of layers each having a different plastic material or structure” is unclear as to how this feature is accomplished, since there are insufficient or no support in the drawing or the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyrenbach et al, US 8680421 [Hyrenbach} in view of Lammers, US 20050224465.
Regarding claim 1, Hyrenbach discloses (fig.1) an inner compartment apparatus for medium voltage gas insulated switchgears (2) [col.1, line 24], comprising:
at least one inner compartment (6); 
a housing (4).
Hyrenbach fails to disclose an insulating layer, and wherein the insulating layer is disposed on at least part of at least one inner wall surface of the at least one inner compartment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner compartment of Hyrenbach with the teaching of Lammers, thereby providing protection for the compartment which is able to withstand the occurrence of arcs by faults in the switching system.
Regarding claim 3, Lammers further discloses where the insulating layer (20) comprises plastic [para.0008].
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyrenbach and Lammers and further in view of Yokokura et al, US 20060152890 {YokoKura].
Regarding claim 2, Hyrenbach and Lammers fail to explicitly disclose wherein the insulating layer comprises ceramic.
Yokokura discloses (fig.1) a switchgear (1a) where an insulating layer (14) comprises ceramic [para.0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner compartment of Hyrenbach in view of Lammers with the insulating layer of teaching of Yokokura, thereby providing an alternative insulating layer, equally effective of withstanding arcs occurrences during switching operations. 
Regarding claim 5, Hyrenbach and Lammers fail to disclose wherein the insulating layer comprises Al2O3 or Y2O3 ceramic.
Yokokura discloses (fig.1) a switchgear (1a) where an insulating layer (14) comprises Al2O3 (ceramic) [para.0026].
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyrenbach and Lammers and further in view of Brown et al, DE7232011 [Brown].
Regarding claim 6, Hyrenbach and Lammers fail to disclose further comprising an electrically conductive layer disposed on the insulating layer.
Brown discloses (fig.2) a partition wall comprising an electrically conductive layer (8) disposed on an insulating layer (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inner compartment of Hyrenbach in view of Lammers with the teaching of the structure ofBrown, thereby providing further resistance to arc damages of the compartment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glasmacher, Baudach et al, Kim, Dalis and Miller et al are examples of arc- resistance switchgears configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833